IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-34,286-05


EX PARTE ROJELIO FLORES ROMERO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 89-4-13,538-4 IN THE 24TH DISTRICT COURT
FROM VICTORIA COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
possession of marijuana and was sentenced to sixteen years' imprisonment. 
	This -05 writ application was dismissed by this Court on April 4, 2012, as a subsequent writ
application that did not meet the requirement of Article 11.07, Section 4. Applicant has filed a
motion to rehear the dismissal, which is not prohibited under Rule of Appellate Procedure 79.2
(prohibiting the filing of a motion to rehear an order denying habeas corpus relief but not prohibiting
such a motion on dismissals of an application). 
	After a review of Applicant's motion and his previous writ filings, it appears to this Court
that Applicant's argument for rehearing has merit. The motion for rehearing the dismissal of the -05
writ application is therefore granted. Nonetheless, the allegations in Applicant's -05 writ application
are without merit. Because the allegations in this -05 writ application lack merit, as did similar
allegations in Applicant's -01 and -03 writ applications, relief is denied.
 
Filed: May 2, 2012
Do not publish